EXHIBIT 10.38
TANDY BRANDS ACCESSORIES, INC.
FISCAL 2009 COMPENSATION SUMMARIES
On August 19, 2008 the Board of Directors (the “Board”) of Tandy Brands
Accessories, Inc. (the “Company”), upon the recommendation of the Compensation
Committee, approved the following base salaries for fiscal 2009 for the
Company’s named executive officers. The Board determined to not grant any equity
compensation awards to such officers based on the Company’s performance for
fiscal 2008.
The Board also approved the annual cash compensation for nonemployee directors
for fiscal 2009.
FISCAL 2009 NAMED EXECUTIVE OFFICER COMPENSATION SUMMARY

              Base Named Executive Officer   Salary
J.S.B. Jenkins, Chairman of the Board,(1) President, and Chief Executive Officer
  $ 508,800  
Jane A. Batts, President — Women’s Division
  $ 216,300  
Morris D. Mitchell, President — Men’s Division (2)
  $ 220,500  

 

(1)   - Mr. Jenkins does not receive compensation for serving as a director or
Chairman of the Board.   (2)   - Mr. Mitchell resigned from the Company
effective September 5, 2008.

FISCAL 2009 NONEMPLOYEE DIRECTOR COMPENSATION SUMMARY

                                      Board and Committee                
Meeting Fees     Annual Retainer   Per Meeting   Shares of Restricted Stock (A)
Board Member
(other than
          Audit Committee
$2,000   Continuing Board Member     3,000  
Lead Independent Director and Chairman of the Board)
  $ 25,000     Board and Other   New Board Member     4,060  
 
      Committees   Nonemployee Chairman      
Audit Committee
          $1,500 in person   of the Board     4,200  
Chairperson
  $ 7,500     $750 telephonic            
 
                       
Other Committee
Chairpersons
  $ 5,000                      
Lead Independent Director
  $ 50,000                  

 

(A)   - Awards pursuant to the Tandy Brands Accessories, Inc. 2002 Omnibus Plan,
as amended June 6, 2007.

 